State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: January 28, 2016                    106803
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

DAVID A. SOPRANO,
                    Appellant.
________________________________


Calendar Date:   December 15, 2015

Before:   Peters, P.J., Garry, Rose and Devine, JJ.

                              __________


     John R. Trice, Elmira, for appellant.

      Kirk O. Martin, Owego (Eric H. Gartenman of counsel), for
respondent.

                              __________


Peters, P.J.

      Appeal from a judgment of the County Court of Tioga County
(Keene, J.), rendered September 23, 2013, convicting defendant
upon his plea of guilty of the crime of criminal possession of a
controlled substance in the fifth degree.

      In satisfaction of a five-count indictment stemming from
his possession of methamphetamine, defendant entered a guilty
plea to criminal possession of a controlled substance in the
fifth degree under count 2 of the indictment. In accordance with
the negotiated plea agreement, defendant was sentenced to a
prison term of 1½ years followed by one year of postrelease
supervision. Defendant appeals.
                              -2-                106803

      Defendant contends that he was denied the effective
assistance of counsel in that counsel failed to pursue pretrial
discovery or motions and did not move to suppress the evidence
against him. As the record does not reflect that defendant made
an appropriate postallocution motion, this claim was not
preserved for our review (see People v Jenkins, 130 AD3d 1091,
1091 [2015]; People v Broomfield, 128 AD3d 1271, 1272 [2015], lv
denied ___ NY3d ___ [Dec. 2, 2015]). Moreover, "[i]n the context
of a guilty plea, a defendant has been afforded meaningful
representation when he or she receives an advantageous plea and
nothing in the record casts doubt on the apparent effectiveness
of counsel" (People v Sylvan, 108 AD3d 869, 870 [2013], lv denied
22 NY3d 1091 [2014]). Under settled law, the "[f]ailure to
request a suppression hearing or to make a pretrial motion does
not, by itself, constitute ineffective assistance, particularly
in the absence of any basis upon which to conclude that a
defendant had a colorable claim or that counsel's actions were
not premised upon a legitimate strategy" (People v Vonneida, 130
AD3d 1322, 1322-1323 [2015], lv denied ___ NY3d ___ [Dec. 29,
2015]; see People v Rivera, 71 NY2d 705, 709 [1998]; People v
Cooper, 126 AD3d 1046, 1047-1048 [2015], lv denied 26 NY3d 966
[2015]; cf. People v Carnevale, 101 AD3d 1375, 1378-1381 [2012]).
Defendant assured County Court prior to the plea allocution that
he had sufficient time to confer with counsel regarding the plea
offer and that he was satisfied with counsel. Further, the
record reflects that counsel secured a favorable plea deal and
successfully argued against second felony offender sentencing.
Thus, were the issue preserved, we would find that nothing in the
record supports defendant's contention that he was deprived of
meaningful representation (see People v Caban, 5 NY3d 143, 152
[2005]; People v Benevento, 91 NY2d 708, 712-714 [1998]; People v
Cooper, 126 AD3d at 1048).

     Garry, Rose and Devine, JJ., concur.
                        -3-                  106803

ORDERED that the judgment is affirmed.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court